ORDER
THIS MATTER is before the Court on Petition of Petitioner for a Writ of Certiorari. The matter involved the sale of a parcel of marital property owned by the parties. The issue was whether or not a company known as Charter Leasing had offered the market value of the marital property, as the parties were in disagreement as to the market value. Petitioner also submitted the question of whether or not he was required to pay attorney fees of Respondent in the amount of Two Thousand One Hundred Twelve ($2,112.00) Dollars to her former attorney.
THE marital property has now been sold, and the funds disbursed equitably and satisfactorily between the parties. Re*56spondent has also personally paid her former attorney, Walter Bilbro, Jr., Esquire, her attorney fees, in full.
NOW, THEREFORE, upon Motion of Margaret Elise Ray, the Respondent above-named, and by and with the consent of Edward Howard Ray, the Petitioner herein, and his counsel of record, Paul N. Uricchio, Jr., Esquire, it is,
ORDERED, ADJUDGED and DECREED that the Petition for Writ of Certiorari in this matter be, and is hereby, dismissed; it is further,
ORDERED, ADJUDGED and DECREED that the Decree of Divorce of the Honorable David S. Baroody, Presiding Judge of the Charleston County Family Court, dated February 20,1987, shall remain in full force and effect.
And it is so ordered.